 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
10   JOHNNY C. THOMAS,                                Case No. 1:16-cv-00524-DAD-EPG (PC)
11                 Plaintiff,                         ORDER DIRECTING PARTIES TO
                                                      PROVIDE SUPPLEMENTAL BRIEFING
12         v.                                         REGARDING PLAINTIFF’S MOTION
                                                      FOR ATTENDANCE OF AN
13   MARK KUO,                                        INCARCERATED WITNESS
14                 Defendants.                        (ECF No. 93)
15
16
            Plaintiff, Johnny C. Thomas, is a state prisoner proceeding in forma pauperis with this
17
     civil rights action filed pursuant to 42 U.S.C. § 1983. Before the Court is Plaintiff’s Motion for
18
     the Attendance of Incarcerated Witnesses, seeking attendance at trial of incarcerated witness
19
     Hiram Summers, CDCR #K610052. (ECF No. 93.) Defendant has opposed the motion. (ECF
20
     No. 95.)
21
            At the time Plaintiff filed the motion, he was proceeding in this action pro se. Since
22
     then, in October 2019, the Court appointed pro bono counsel to represent Plaintiff for trial.
23
     (ECF No. 146.) Trial is currently set for May 5, 2020. (ECF No. 147.)
24
            In light of the appointment of counsel to represent Plaintiff, and to assist the Court in
25
     addressing the pending motion, the Court directs the parties to submit, by January 10, 2020,
26
     supplemental briefing regarding the motion as follows:
27
28

                                                     1
 1          Plaintiff shall address in his supplemental briefing (1) whether Plaintiff still seeks
 2   attendance of incarcerated witness Hiram Summers, and (2) Defendant’s objection that the
 3   proposed testimony from the incarcerated witness is inadmissible hearsay (see ECF No. 95).
 4          Defendant shall address in his supplemental briefing whether arrangements can be made
 5   to have Mr. Summers testify at trial via video conference.
 6
     IT IS SO ORDERED.
 7
 8
        Dated:     December 3, 2019                             /s/
 9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
